Plaintiff in error was convicted at the April, 1911, term of the county court of Tulsa county on a charge of having the unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of fifty dollars and imprisonment in the city jail of the City of Tulsa for a period of fifteen days. The appeal was filed in this court on the 27th day of September, 1911. The Attorney General has filed the following motion to dismiss the appeal:
"Because the record shows that this is an attempted appeal from a judgment of conviction for a misdemeanor rendered in the county court of Tulsa county on the 21st day of June, 1911, an order having been made on the 20th day of July, 1911, extending the time within which to file the petition in error and case-made in this court, to seventy-five days from said 21st day of June, 1911, and the petition in error and case-made were not filed in this court until the 27th day of September, 1911, long after said seventy-five days had expired."
There has been no answer filed to the motion, and no appearance made for plaintiff in error. We take the motion as confessed, and it is sustained. The appeal is dismissed.